DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 January 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Office.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamami et al. (US 2014/0134492, hereinafter referred to as “Yamami”) in view of Jang et al. (US 2015/0340697, hereinafter referred to as “Jang”).
As to Claim 1: Yamami teaches a non-aqueous electrolyte secondary cell (i.e., battery) comprising a positive electrode and a negative electrode and a non-aqueous electrolyte wherein the negative electrode active material comprises coated graphite particles containg amorphous carbon particles and an amorphous carbon layer [0022]. Yamami further teaches that the negative electrode can comprise styrene-butadiene rubber and carboxymethyl cellulose [0065]. Additionally, Yamami teaches that the amorphous carbon particles (i.e., the second amorphous carbon) contained in the amorphous carbon layer (i.e., the first amorphous carbon) makes the coating layer more conductive [0024].
Yamami does not teach that the amorphous carbon particles have a BET surface area of 37 to 47 m2/g.
2/g [0052]. At the time of filing it would have been obvious to a person having ordinary skill in the art so select a specific surface area within the range taught by Yamami including the claimed range of 37-47 m2/g because Yamami teaches that these ranges produces suitable amorphous carbon particles for coating the graphite particles [0052].
Yamami does not teach that the SBR has a primary particle size of 150-210 nm and the carboxymethyl cellulose or salt of carboxymethyl cellulose has a weight average molecular weight of 3.7-4.3 x 105.
However, Jang teaches that SBR particles preferably have a size of about 150-180 nm [0056] and carboxymethyl cellulose has a weight average molecular weight of 350,000-500,000 (i.e., 3.5-5 x 105) [0042]. Yamami and Jang are analogous art in that they are from the same field of endeavor, namely negative electrode compositions comprising SBR particles and carboxymethyl cellulose. At the time of filing it would have been obvious to use the SBR particles of Jang with a size of 150-180 nm [0056] and select a weight average molecular weight within the instantly claimed range in the negative electrode composition of Yamami because Jang teaches that SBR with a size of 150-180 nm [0052] and carboxymethyl cellulose with molecular weights of 350,000-500,000 [0042] are specific sizes and molecular weights for use in negative electrodes.
As to Claim 2: Yamami and Jang render obvious the composition of claim 1 (supra). Yamami further teaches that the first amorphous carbon can be a pitch [0049].
As to Claim 3: Yamami and Jang render obvious the composition of claim 1 (supra). Yamami further teaches that the second amorphous carbon can be carbon black [0049].

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamami et al. (US 2014/0134492, hereinafter referred to as “Yamami”) in view of Jang et al. (US 2015/0340697, hereinafter referred to as “Jang”).
As to Claim 4: Yamami teaches a non-aqueous electrolyte secondary cell (i.e., battery) comprising a positive electrode and a negative electrode and a non-aqueous electrolyte wherein the negative electrode active material comprises coated graphite particles containg amorphous carbon particles and an amorphous carbon layer [0022]. Yamami further teaches that the negative electrode can comprise styrene-butadiene rubber and carboxymethyl cellulose [0065]. Additionally, Yamami teaches that the amorphous carbon particles (i.e., the second amorphous carbon) contained in the amorphous carbon layer (i.e., the first amorphous carbon) makes the coating layer more conductive [0024]. Yamami teaches that the covered graphite particles are obtained by heating graphite particles with a raw material (i.e., pitch) for the first amorphous carbon and the amorphous carbon particles (i.e., carbon black [0058], preparing a slurry including the covered graphite particles, SBR rubber, and carboxymethyl cellulose, applying the slurryonto a negative electrode core body, and drying the slurry [0065].
Yamami does not teach that the amorphous carbon particles have a BET surface area of 37 to 47 m2/g.
However, Yamami teaches that the specific surface area of the amorphous carbon particles should be 30-50 m2/g [0052]. At the time of filing it would have been obvious to a person having ordinary skill in the art so select a specific surface area within the range taught by Yamami including the claimed range of 37-47 m2/g because Yamami teaches that these ranges produces suitable amorphous carbon particles for coating the graphite particles [0052].
Yamami does not teach that the SBR has a primary particle size of 150-210 nm and the carboxymethyl cellulose or salt of carboxymethyl cellulose has a weight average molecular weight of 3.7-4.3 x 105.
However, Jang teaches that SBR particles preferably have a size of about 150-180 nm [0056] and carboxymethyl cellulose has a weight average molecular weight of 350,000-500,000 (i.e., 3.5-5 x 105) [0042]. Yamami and Jang are analogous art in that they are from the same field of endeavor, namely negative electrode compositions comprising SBR particles and carboxymethyl cellulose. At the time of filing it would have been obvious to use the SBR particles of Jang with a size of 150-180 nm [0056] and select a weight average molecular weight within the instantly claimed range in the negative electrode composition of Yamami because Jang teaches that SBR with a size of 150-180 nm [0052] and carboxymethyl cellulose with molecular weights of 350,000-500,000 [0042] are specific sizes and molecular weights for use in negative electrodes.
As to Claim 5: Yamami and Jang render obvious the method of claim 4 (supra). Yamami further teaches that the first amorphous carbon can be a pitch [0058].
As to Claim 6: Yamami and Jang render obvious the composition of claim 4 (supra). Yamami further teaches that the second amorphous carbon can be carbon black [0058].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767